Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on March 14, 2019. 
This action is in response to amendments and remarks filed on 05/03/2022. In the current amendments, Claim 2 and 13 was canceled. Claims 1, 3-12 and 14-20 are pending and have been examined.
In response to amendments and remarks filed on 05/03/2022, objection to specification, objection to claims, the 35 U.S.C. 112(f) claim interpretation to claim, the 35 U.S.C. 112(a) rejection to claims 12 and 14-20, the 35 U.S.C. 112(b) rejection to claims 1, 3-12 and 14-20, the 35 U.S.C. 103 rejection to claims 1, 3-12 and 14-20 made in previous Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative DAVID ALEX TUCKER (Registration No. 71398), on 05/11/2022.
The application has been amended as follows- Claims 8-10, 12 and 18-19 have been amended: 
Claim 8. (Currently Amended) A method as claimed in claim 1 including providing said plurality of P1 arrays of memristive devices for every synaptic layer in the artificial neural network.  
Claim 9. (Currently Amended) A method as claimed in claim 1 wherein each said signal propagation operation comprises a forward propagation operation, in which activation signals are propagated from a first to a last neuron layer of the artificial neural network in response to a network input, and a backpropagation operation in which error signals are propagated from the last neuron layer to a second neuron layer, the method including: 
for each said synaptic layer Sl after the first synaptic layer of the artificial neural network, providing two sets of P1 arrays of memristive devices storing the set of weights of that synaptic layer;
pipelining said iterative cycle of operations for a batch of network inputs such that signals AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 11 Serial Number: 16/3 52,922to be weighted by each synaptic layer Sl in said forward propagation and backpropagation operations are supplied to respective sets of P1 arrays for that synaptic layer; and 
at the end of said iterative cycle of operations for the batch, programming the memristive devices storing each weight w in all arrays of the two sets of P1 arrays for each synaptic layer Sl to update the stored weight in dependence on said accumulation value xw for that weight.  
Claim 10. (Currently Amended) A method as claimed in claim 9 including providing different numbers P1 of arrays for different synaptic layers Sl to balance propagation delays between successive neuron layers of the artificial neural network.  
Claim 12. (Currently Amended) Apparatus for implementing an artificial neural network, having a succession of neuron layers with interposed synaptic layers each storing a respective set of weights {w} for weighting signals propagated between its adjacent neuron layers, in an iterative training cycle of signal propagation and weight-update calculation operations, the apparatus comprising: 
a processor adapted to generate signals propagated by the neuron layers in said propagation operations and to perform said weight-update calculation operations; and 
a memcomputing unit storing said weights in respective memristive devices for receiving and weighting signals propagated by the neuron layers to implement the synaptic layers of the artificial neural network, the memcomputing unit including a programming circuit for programming the memristive devices and, for at least one of the synaptic layers, a plurality of P1 arrays of memristive devices, each array storing the set of weights of that synaptic layer Sl in respective memristive devices; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 5 of 11 Serial Number: 16/3 52,922
wherein the memcomputing unit is adapted, in said signal propagation operation, to supply respective subsets of the signals to be weighted by the synaptic layer Sl in parallel to the P1 arrays; 
wherein the processor is adapted, in said weight-update calculation operation, to calculate updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers, and, for each weight w in said set, to accumulate the updates calculated for that weight in the P1 arrays in an accumulation value xw for that weight; 
wherein the processor is adapted to control said programming circuit to periodically program the memristive devices storing each weight w in all of the P1 arrays to update a stored weight in dependence on the accumulation value xw for that weight; 
and wherein the apparatus is adapted: 
to program the memristive devices storing said weight w in the P1 arrays by applying a number q, dependent on said accumulation value xw, of programming pulses to the memristive devices; and 
to update a magnitude of the accumulation value Xw for that respective weight w to JXw I - qE, where F is a predetermined step-size indicative of weight-change of a memristive device in response to application of said programming pulse.    
Claim 18. (Currently Amended) Apparatus as claimed in claim 12 wherein the memcomputing unit includes said plurality of P1 arrays of memristive devices for every synaptic layer in the artificial neural network.  
Claim 19. (Currently Amended) Apparatus as claimed in claim 12 wherein each said signal propagation operation comprises a forward propagation operation, in which activation signals are propagated from a first to a last neuron layer of the artificial neural network in response to a network input, and a backpropagation operation in which error signals are propagated from the last neuron layer to a second neuron layer, and wherein, for each said synaptic layer Sl after the first synaptic layer of the artificial neural network, the memcomputing unit includes two sets of P1 arrays of memristive devices storing the set of weights of that synaptic layer, the apparatus being adapted: 
to pipeline said iterative cycle of operations for a batch of network inputs such that signals to be weighted by each synaptic layer Sl in said forward propagation and backpropagation operations are supplied to respective sets of P1 arrays for that synaptic layer; and 
at the end of said iterative cycle of operations for the batch, to program the memristive devices storing each weight w in all arrays of the two sets of P1 arrays for each synaptic layer Sl to update the stored weight in dependence on said accumulation value xw for that weight.  
Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed. These claims are renumbered as 1-18 upon allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to training an artificial neural network. None of the prior art, either alone or in combination, teaches the following limitations: 
… providing a plurality of P1 arrays of memristive devices, each array storing the set of weights of that synaptic layer S1 in respective memristive devices; 
in said signal propagation operation, supplying respective subsets of the signals to be weighted by the synaptic layer S1 in parallel to the P1 arrays; 
in said weight-update calculation operation, calculating updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers and, for each weight                         
                            w
                        
                     in said set, accumulating the updates calculated for that weight in the P1 arrays in an accumulation value                         
                             
                        
                    for that weight; 
periodically programming the memristive devices storing each weight                         
                            w
                        
                     in all of the P1 arrays to update a stored weight in dependence on the accumulation value 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
 for that weight, wherein programming the memristive devices comprises applying a number                         
                            q
                        
                    , dependent on said accumulation value 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
, of programming pulses to the memristive devices; and 
updating a magnitude of the accumulation value 
    PNG
    media_image2.png
    27
    25
    media_image2.png
    Greyscale
for that respective weight w to                         
                            
                                
                            
                            -
                            q
                            ε
                        
                    , where                         
                            ε
                        
                     is a predetermined step-size indicative of weight-change of a memristive device in response to application of said programming pulse.    
Independent claim 12 is directed to implementing an artificial neural network. None of the prior art, either alone or in combination, teaches the following limitations:  
… the memcomputing unit including a programming circuit for programming the memristive devices and, for at least one of the synaptic layers, a plurality of P1 arrays of memristive devices, each array storing the set of weights of that synaptic layer S1 in respective memristive devices; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 5 of 11 Serial Number: 16/3 52,922
wherein the memcomputing unit is adapted, in said signal propagation operation, to supply respective subsets of the signals to be weighted by the synaptic layer S in parallel to the P1 arrays; 
wherein the processor is adapted, in said weight-update calculation operation, to calculate updates to respective weights stored in each of the P1 arrays in dependence on signals propagated by the neuron layers, and, for each weight                         
                            w
                        
                     in said set, to accumulate the updates calculated for that weight in the P1 arrays in an accumulation value 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
for that weight; 
wherein the processor is adapted to control said programming circuit to periodically program the memristive devices storing each weight                         
                            w
                        
                     in all of the P1 arrays to update a stored weight in dependence on the accumulation value 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
,  for that weight; 
and wherein the apparatus is adapted: 
to program the memristive devices storing said weight w in the P1 arrays by applying a number                         
                            q
                        
                    , dependent on said accumulation value 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
, of programming pulses to the memristive devices; and 
to update a magnitude of the accumulation value 
    PNG
    media_image2.png
    27
    25
    media_image2.png
    Greyscale
for that respective weight w to                         
                            
                                
                            
                            -
                            q
                            ε
                        
                    , where                         
                            ε
                        
                     is a predetermined step-size indicative of weight-change of a memristive device in response to application of said programming pulse.    
The closets prior arts of record are the following: 
Leobandung (US 9779355 B1) teaches using forward and backward pass to compute weight for the neuron.  
Birdwell et al. (US 20150106316 A1) teaches input sample cycle provide sampled output wherein output of the DANNA selected cyclically.
Nugent et al. “AHaH Computing–From Metastable Switches to Attractors to Machine Learning” teaches weight update in memristors wherein memristors are differential device.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1 and 11 which includes the features recited above. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/
Examiner, Art Unit 2125          

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125